MEMORANDUM **
Jia Liang Shen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings and to remand to the Immigration Judge to apply for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Larar-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Shen’s motion to reopen as untimely because it was filed more than two years after the BIA’s January 21, 2003 order. See 8 C.F.R. § 1003.2(c)(2).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Petitioner’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.